           Case 2:21-mj-03067-DUTY Document 2 Filed 06/29/21 Page 1 of 1 Page ID #:2

Submit this form bye-mail to:                                                                      ~ ~~~ O

Crim[ntakeCouRDocs-LA@cacd.uscourtsgov For Los Angeles criminal duty.
CrimintakeCourtDocs-SAC~cacd.uscourts. ov For Santa Ana criminal duty.
CrimlntakeCourtDocs-RS@cacd.uscourts.gov For Riverside criminal duty.                    L~ ~~H ~~ AM 9~
                                              UNITED STATES DISTRICT COURT t,t ~~~~ w~~, {~~~j, pfi ~~ti a.
                                            CENTRAL DISTRICT OF CALIFORNIA                        ~"~s ~~ ~~'E~
                                                                         ~.a u~
                                                                         CASE NUMBER:
UNITED STATES OF AMERICA                                                                             21-9366
                                                          PLAINTIFF
                    V.

                                                                                REPORT COMMENCING CRIMINAL
SADDAM CATALAN GADIRLLA
                                                                                               ACTION
USMS#                                                   DEFENDANT
                                                                                                     ~~ -      — —

TO. CLERK'S OFFICE, U.S. DISTRICT COURT

All areas must be completed. Any area not applicable or unknown should indicate "N/A".

 1 • The defendant was arrested in this district on 06/29/2021                      at Q AM ❑ PM
    or
    The defendant was arrested in the                          District of                   on                at ❑ AM ❑ PM

2. The above named defendant is currently hospitalized and cannot be transported to court for arraignment or
    any other preliminary proceeding:            ~ yes         Q No

3. Defendant is in U.S. Marshals Service lock-up (in this court building):               ~x Yes       ❑ No

4. Charges under which defendant has been booked:

    21 USC 846 Conspiracy to distribute controlled substances

5. Offense charged is a:         ~ Felony          ❑Minor Offense             ❑Petty Offense         ❑Other Misdemeanor

6. Interpreter Required:         ~ No        ❑Yes         Language:

7• Year of Birth: 1990

8. Defendant has retained counsel:               ~ No
    ❑ Yes         Name:                                                         Phone Number:

9~ Name of Pretrial Services Officer notified:

10. Remarks (if any):

11. Name: Audrey Alaniz                                            (please print)

12. Office Phone Number:213-248-2835                                                13~ Agenry: DEA

14. Signature:     ~~~ ~~~/yur~                                                     15• Date: 06/29/2021

CR-64 (09/20)                                    REPORT COMMENCING CRIMINAL ACTION
